Name: 2011/128/EU: Commission Decision of 24Ã February 2011 amending Decision 2007/863/EC granting a derogation requested by the United Kingdom with regard to Northern Ireland pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (notified under document C(2011) 1033)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  deterioration of the environment;  environmental policy;  chemistry;  Europe
 Date Published: 2011-02-25

 25.2.2011 EN Official Journal of the European Union L 51/21 COMMISSION DECISION of 24 February 2011 amending Decision 2007/863/EC granting a derogation requested by the United Kingdom with regard to Northern Ireland pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (notified under document C(2011) 1033) (Only the English text is authentic) (2011/128/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources (1), and in particular the third subparagraph of paragraph 2 of Annex III thereto, Whereas: (1) If the amount of manure that a Member State intends to apply per hectare each year is different from those specified in the first sentence of the second subparagraph of paragraph 2 of Annex III to Directive 91/676/EEC and in point (a) of that subparagraph, that amount is to be fixed so as not to prejudice the achievement of the objectives specified in Article 1 of that Directive and it has to be justified on the basis of objective criteria, such as long growing seasons and crops with high nitrogen uptake. (2) On 14 December 2007, the Commission adopted Decision 2007/863/EC granting a derogation requested by the United Kingdom with regard to Northern Ireland pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (2), allowing Northern Ireland the application of 250 kg nitrogen per hectare per year from livestock manure on farms with at least 80 % grassland. (3) The derogation granted by Decision 2007/863/EC concerned in 2009 approximately 150 farms in Northern Ireland corresponding to approximately 0,6 % of total number of holdings and 1 % of the total net agricultural area. Decision 2007/863/EC expires on 31 December 2010. (4) On 23 September 2010 the United Kingdom for the region of Northern Ireland submitted to the Commission a request for an extension of the derogation. The request contained a justification on the basis of the objective criteria specified in the third subparagraph of paragraph 2 of Annex III to Directive 91/676/EEC. (5) The United Kingdom for the region of Northern Ireland has adopted a new action programme for the period January 2011 to December 2014, which mainly maintains the measures of the action programme for the period until 31 December 2010 and applies to the whole territory of Northern Ireland. (6) Nitrate concentrations in Northern Ireland surface freshwaters remain relatively low, with average nitrate concentrations below 25 mg NO3/l in 2008 for 99,7 % of monitoring stations. Between 2005 and 2008, surface freshwater monitoring sites showed in general stable or decreasing average nitrate concentrations, including in catchments with the highest proportion of derogation farms. For groundwater average nitrate concentrations are below 25 mg NO3/l in 2008 for 91,9 % of the monitoring stations and show similar stable or downwards trends as for surface waters. (7) Livestock numbers decreased in Northern Ireland during the period 2006-2010 by about 12,5 % for sheep, 11,5 % for poultry and 4,7 % for cattle and increased by 9,8 % for pigs. Northern Ireland farming continues to be a predominantly grass-based system. (8) The amount of manure N produced on farms in Northern Ireland during the period 2006-2010 decreased by 6,4 % while the rate of application of livestock manure per ha of land decreased by 4,7 %. The agricultural area available for manure application decreased by 1,7 %. Cattle dominate as the main source of manure N in Northern Ireland, followed by sheep, poultry and pigs. The decrease in overall manure N is largely due to the decline in the cattle sector and within that sector, the main driver of change is reduced numbers of beef cows and their offspring. (9) In the light of the scientific information referred to in the request for extension of the derogation and the measures which the United Kingdom for the region of Northern Ireland has committed itself to in the action programme for the period January 2011 to December 2014, it can be concluded that the conditions for obtaining the derogation as specified in Directive 91/676/EEC, such as long growing seasons and crops with high nitrogen uptake, are still fulfilled, and that the derogation does not prejudice the achievement of the objectives of that Directive. (10) For the purpose of ensuring that the grassland farms concerned may continue to benefit from a derogation, it is appropriate to extend the period of application of Decision 2007/863/EC to 31 December 2014. (11) The deadlines for reporting to the Commission set out in Decision 2007/863/EC should however be adapted in order to simplify the administrative burden by allowing United Kingdom for the region of Northern Ireland to establish only one deadline for all reporting obligations. (12) The measures provided for in this Decision are in accordance with the opinion of the Nitrates Committee set up pursuant to Article 9 of Directive 91/676/EEC, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/863/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The derogation requested by the United Kingdom with regard to Northern Ireland by letter of 10 August 2007 and the extension requested by letter of 23 September 2010, for the purpose of allowing a higher amount of livestock manure than that provided for in the first sentence of the second subparagraph of paragraph 2 of Annex III to Directive 91/676/EEC and in point (a) of that subparagraph, is granted, subject to conditions laid down in this Decision.; 2. the last sentence of Article 8(1) is replaced by the following: Those maps shall be submitted to the Commission annually by June.; 3. Article 11 is replaced by the following: Article 11 Application This Decision shall apply in the context of the Nitrates Action Programme Regulation (Northern Ireland) 2010. It shall expire on 31 December 2014.. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 24 February 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 375, 31.12.1991, p. 1. (2) OJ L 337, 21.12.2007, p. 122.